

Exhibit 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
        This AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is
effective this  27th day of  April, 2020, between Comstock Holding
Companies, Inc. (the "Employer") and Christopher Clemente (the "Executive").
WITNESSETH
        WHEREAS, the Board of Directors of the Employer (the "Board") reviewed
and approved entry into an employment agreement in December 2004 with
Christopher Clemente as the Chief Executive Officer of the Employer (the
“Original Employment Agreement”), and the Executive accepted the Original
Employment Agreement by execution of the same; and
        WHEREAS, the Employer and the Executive desire to modify the terms and
conditions of the Original Employment Agreement as provided herein.
        NOW THEREFORE, in consideration of the promises and the mutual
agreements herein contained, the parties hereto, intending to be legally bound,
hereby agree as follows:
1.     DEFINITIONS
        Those words and terms that have special meanings for purposes of this
Agreement are specially defined through the use of parenthetical quotations and
upper-lower case lettering. In addition, the following words and terms shall
have the meanings set forth below for the purposes of this Agreement:
1.1. Cause. Termination of the Executive's employment for "Cause" shall mean
termination based on any of the following: (a) conviction (or entering a plea of
guilty or nolo contendere) of any felony or other crime involving misuse or
misappropriation of money or other property, moral turpitude, or that results in
Executive being incarcerated for more than sixty (60) consecutive days upon such
conviction; or (b) conduct that is intentional in nature that materially injures
the business or reputation of the Employer or that prevents the Executive from
being able to adequately perform his job duties; or (c) failure of the Executive
to perform to the best of his abilities a substantial portion of the Executive's
duties and responsibilities assigned or delegated under this Agreement, which
failure is not cured, in the reasonable judgment of the Board, within sixty
(60) days after written notice given to the Executive by the Board, unless
Executive demonstrates during that sixty (60) day period that Executive is
taking affirmative steps to cure such failure and in such event Executive shall
be entitled to an additional sixty (60) days to cure such failure; (d) any
intentional and material breach by the Executive of any of the covenants set
forth in the Confidentiality & Non-Competition Agreement of even date herewith;
(e) gross negligence, willful gross misconduct or insubordination of the
Executive; or (f) an intentional and material breach of any provision of this
Agreement that is not cured, in the reasonable judgment of the Board, within
sixty (60) days after written notice given to the Executive by the Board, unless
Executive demonstrates during that sixty (60) day period that Executive is
taking affirmative steps to cure such failure and in such event Executive shall
be entitled to an additional sixty (60) days to cure such failure. Cause shall
be determined in good faith by the affirmative and unanimous vote of of the
whole Board (excluding the Executive if he is a member of the Board) after the
Executive has been provided the opportunity to make a presentation to the Board
(which presentation may be with counsel) and has been provided thirty (30) days
to address any concerns raised by the Board during the presentation to the
reasonable satisfaction of the Board.


1.2. Change in Control. "Change in Control" shall mean:




(i) the acquisition by any "person" or "group" (as defined in or pursuant to
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")) (other than (A) the Employer or any subsidiary thereof or
(B) any employee benefit plan of the Employer or any subsidiary thereof,
directly or indirectly, as "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act) of securities of the Employer representing more than fifty
percent (50%) of either the then outstanding shares or the combined voting power
of the then outstanding securities of the Employer;


(ii) during any period of twenty-four consecutive months, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election
by stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period;


(iii) the stockholders of the Employer approve (A) a merger, consolidation or
other business combination of the Employer with any other "person" or "group"
(as defined in or pursuant to Sections 13(d) and 14(d) of the Exchange Act)





--------------------------------------------------------------------------------



or affiliate thereof, other than a merger or consolidation that would result in
the outstanding common stock of the Employer immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into common stock of the surviving entity or a parent or affiliate thereof) more
than fifty percent (50%) of the outstanding common stock of the Employer or such
surviving entity or a parent or affiliate thereof outstanding immediately after
such merger, consolidation or other business combination, or (B) a plan of
complete liquidation of the Employer or an agreement for the sale or disposition
by the Employer of all or substantially all of it's assets (including if
accomplished pursuant to the sale of shares of equity securities (including by
any consolidation, merger or reorganization) of one or more subsidiaries of the
Employer which collectively constitute all or substantially all of its assets);
or


(iv) any other event or circumstance that is not covered by the foregoing
subsections but that the Board determines to affect control of the Employer and
with respect to which the Board adopts a resolution that the event or
circumstance constitutes a Change in Control for purposes of this Agreement,
provided, however, that a Change in Control shall not include (1) an event
described in clause (i) above if the Executive is a beneficial owner, officer or
director of the “person” or a member of the “group” acquiring control; (2) an
event described in clause (ii) above if the Executive is a director after the
change in at least two-thirds of the Board occurs; or (3) an event described in
clause (iii) above if the Executive is a beneficial owner, officer or director
of the “other person” or a member of the “group” acquiring control.


1.3. Disability. Termination by the Employer of the Executive's employment based
on "Disability" shall mean termination because the Executive is unable to
perform the essential functions of his/her position with or without
accommodation due to a disability (as such term is defined in the Americans with
Disabilities Act) for nine (9) months in the aggregate during any twelve month
period. This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act, and other
applicable law.


1.4. Good Reason. Termination by the Executive of the Executive's employment for
"Good Reason" shall mean termination by the Executive based on any one of the
following:


1.4.1 Without the Executive's express written consent, a material adverse change
made by the Employer in the Executive's functions, duties or responsibilities;


1.4.2. Without the Executive's express written consent, a reduction by the
Employer in the Executive's Base Salary and/or Bonus as the same may be
increased from time to time; or, except to the extent permitted by Section 3.4.1
hereof, a substantial and significant reduction in the amount of Employer's
directors' and officers' insurance coverage or a material reduction in the
package of fringe benefits provided to the Executive, taken as a whole;


1.4.3. Without the Executive's express written consent, the Employer fails to
provide the Executive with an office and administrative support or requires the
Executive to work in an office which is more than ten (10) miles from the
location of the Employer's current principal executive office, except for
required travel on business of the Employer to an extent substantially
consistent with the Executive's business travel obligations; or


1.4.4. The failure by the Employer to obtain the assumption of and agreement to
perform this Agreement by a successor as contemplated in Section 8.1 hereof;
provided however , that any actions taken by the Employer to accommodate a
disability of the Executive or pursuant to the Family and Medical Leave Act
shall not be a "good reason" for purposes of this Agreement; and provided
further that the continued employment of the Executive shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason.


1.5. Notice of Termination. Any purported termination of the Executive's
employment by the Employer for any reason, or by the Executive for any reason
shall be communicated by a written "Notice of Termination" to the other party
hereto. For purposes of this Agreement, a "Notice of Termination" shall mean a
dated notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated, (iii) specifies a Date of
Termination; and (iv) is given in the manner specified in Section 8.2. "Date of
Termination" as used in this Agreement shall mean the date specified in the
Notice of Termination required by this Section.
2.     EMPLOYMENT
2.1. Position and Term. The Employer hereby employs the Executive as Chief
Executive Officer, reporting directly to the Board, and the Executive hereby
accepts said employment and agrees to render such services to the Employer, on
the terms and conditions set forth in this Agreement. Unless extended as
provided in this Section 2.1, or terminated in





--------------------------------------------------------------------------------



accordance with Section 5, this Agreement shall terminate five (5) years after
the date first above-written; provided, however, that, while this Agreement is
in effect, beginning one year following the date first above-written and
continuing on each one year anniversary of the Agreement (the "Annual Renewal
Date"), this Agreement shall be automatically extended for an additional one
(1) year, unless the parties have re-negotiated the Agreement or one of the
parties gives written notice of non-renewal in accordance with Section 8.2
hereof to the other party at least thirty (30) days prior to an Annual Renewal
Date, in which event this Agreement shall continue in effect for the remaining
term of the Agreement. Reference herein to the "Term" of this Agreement shall
refer both to the initial term and any successive term, as the context requires.
The parties expressly agree that designation of a term and renewal provisions in
this Agreement does not in any way limit the right of the parties to terminate
this Agreement at any time as hereinafter provided.


2.2. Duties. During the Term, and to the extent reasonably necessary to perform
his duties hereunder, the Executive shall devote his full working time and
attention and agrees to use his best efforts to further the interests of the
Employer and to perform such services for the Employer as is consistent with his
position and as directed, from time to time, by the Board. During the Term, and
to the extent reasonably necessary to perform his duties hereunder, the
Executive shall devote his full time, attention and energies to the business of
the Employer and shall not be employed or involved in any other business
activity that prevents the Executive from performing his duties hereunder.
Subject to the foregoing, the following activities are permitted activities:
(i) volunteer services for or on behalf of such religious, educational or
non-profit organization as Executive may wish to serve, (ii) service as a
director of as many as three (3) for-profit business entities, and (iii) such
other activities as may be specifically approved by the Employer, including, but
not limited to, the activity described on Schedule 2.2 hereto. This restriction
shall not, however, preclude the Executive (i) from owning less than fifteen
percent (15%) of the total outstanding shares of a publicly traded company or
(ii) from employment in any capacity with affiliates of the Employer, nor shall
any remuneration from such affiliates be considered in calculating the Base
Salary (as defined in Section 3.1) due to Executive hereunder or any Bonus that
may be due to Executive.
3.     COMPENSATION AND BENEFITS
3.1. Base Salary. For services rendered hereunder by the Executive, the Employer
shall compensate and pay Executive for his services during the Term at a minimum
base salary of five hundred thousand dollars ($500,000) per year ("Base
Salary"), which may be increased from time to time in such amounts as may be
determined by the Board. Said Base Salary shall be payable in accordance with
the Employer's regular payroll practices.


3.2. Bonus. In addition to his Base Salary, the Executive shall be eligible
during the Term to receive an annual cash bonus determined by the Board based on
the Employer's financial performance goals and taking into account a
recommendation by the Employer's Compensation Committee ("Bonus"). Any Bonus
shall be paid within seventy-five (75) days of the end of the Employer's fiscal
year, and, provided the Employer's goals have been met, will be not less than
one hundred percent (100%) of the Executive's Base Salary. The Executive must be
employed at the end of the fiscal year but need not be employed by the Employer
at the time of payment in order to receive any Bonus to which the Executive is
otherwise entitled pursuant to the terms of this Section 3.2. Payment of any
Bonus shall be subject to the provisions of Sections 5.1, 5.2, 5.3, 5.4, 5.5 and
5.6 hereof. The Executive is also an eligible participant in the Employer's
equity incentive, employer stock purchase and any similar executive compensation
plans the Employer may adopt from time to time. Any awards under such plans
shall be determined by the Board, taking into account a recommendation by the
Employer's Compensation Committee.


3.3. Withholding. All payments required to be made by the Employer hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employer may reasonably
determine should be withheld for payment to the applicable taxing authorities
pursuant to any applicable law or regulation. Employer shall make such payments
to the applicable taxing authority when due.


3.4. Policies and Benefits.


3.4.1 Participation in Policies and Benefit Plans. Except as otherwise provided
herein, during the Term, the Executive's employment shall be subject to the
personnel policies that apply generally to the Employer's executive employees as
the same may be interpreted, adopted, revised or deleted from time to time by
the Employer in its sole discretion. Except as otherwise provided herein, during
the Term, the Executive shall be entitled to participate in and receive the
benefits of any benefit plans, benefits and privileges given to executive level
employees of the Employer, to the extent commensurate with his then duties and
responsibilities ("Benefit Plans") when and if such Benefit Plans are
established by the Employer. The Employer shall not make any changes in such
plans, benefits or privileges that would adversely affect the Executive's rights
or benefits thereunder, unless such change occurs pursuant to a program
applicable to all executive officers of the Employer and does not result in a
proportionately greater adverse change in the rights of or benefits to the
Executive as compared with any other executive officer





--------------------------------------------------------------------------------



of the Employer. Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the Base Salary payable to the Executive pursuant to Section 3.1 hereof.


3.4.2 Director's and Officer's Liability Insurance. During the Term, the
Employer shall provide the Executive with directors' and officers' liability
insurance coverage in an amount determined by the Board to be appropriate and
affordable and deemed reasonably acceptable by the Executive. In addition, after
the expiration of this Agreement, the Employer shall provide the Executive with
such directors' and officers' liability insurance coverage in an amount and for
a period of time determined by the Board to be appropriate and affordable and
deemed reasonably acceptable by the Executive.


3.4.3 Life Insurance. During the Term, the Employer shall provide the Executive
with Life Insurance in accordance with the terms of any applicable life
insurance plan established by the Employer.


3.4.4 Long-term Disability Insurance. During the Term, the Employer shall
provide the Executive with Long-Term Disability Insurance in accordance with the
terms of any applicable long-term disability plan established by the Employer.
4.     SUPPORT AND EXPENSES
4.1. Office. The Employer shall provide the Executive with secretarial and
support staff and furnished offices and conference facilities in the Reston,
Virginia area, and in such other location, if any, in which the Executive
hereafter agrees to perform services on behalf of the Employer, all of which
shall be consistent with the Executive's duties and sufficient for the efficient
performance of those duties as reasonably determined by Executive.


4.2. Expenses. The Employer shall reimburse the Executive or otherwise provide
for or pay for all reasonable expenses incurred by the Executive in furtherance
of, or in connection with the business of the Employer, including, but not by
way of limitation, traveling expenses, communication expenses (including, but
not limited to, reasonable expenses relating to the acquisition, installation
and maintenance of telecommunications and computer networking facilities
enabling Executive to perform his duties on behalf of the Employer from any of
Executive's residences), and all reasonable entertainment expenses (whether
incurred at the Executive's residence, while traveling or otherwise), subject to
such reasonable documentation and other limitations as may be established by
policies of the Employer and/or the Board. Additionally, Employer shall
reimburse Executive for legal fees and related costs, up to a maximum of fifty
thousand dollars ($50,000), incurred in connection with estate planning matters
undertaken on behalf of Executive during each five (5) year period following
this Amended and Restated Employment Agreement.
5.     TERMINATION
5.1. Termination Due to Death. If the Executive's employment is terminated by
reason of the Executive's death, the Employer shall (i) continue to pay the
Executive's Base Salary then in effect for a period of twelve (12) months after
the Date of Termination (after which time the Employer shall have no further
obligation to pay Base Salary to the Executive) and (ii) within ninety (90) days
of the Employer's last payment of Base Salary under this Section, or the end of
the Employer's fiscal year during which the Executive's death occurs, whichever
is earlier, pay, on a prorated basis if applicable, any earned but unpaid Bonus,
determined as of the Date of Termination (using calendar days of service to the
Company during the year of Executive's death as a percentage of 365 calendar
days to determine the percentage of Bonus compensation). The entitlement of any
beneficiary of the Executive to benefits under any benefit plan shall be
determined in accordance with applicable law and the provisions of such plan. In
lieu of payments to the Executive's estate following the Executive's death, the
Executive may designate a beneficiary or beneficiaries to whom all payments
which may be due under this Agreement will be made in the event of the
Executive's death. Such designation shall be made on a form delivered to the
Employer. The Executive shall have the right to change or revoke any such
designation from time to time by filing a new designation or notice of
revocation with the Employer, and no notice to any beneficiary nor consent by
any beneficiary shall be required to effect any such change or revocation. If
the Executive shall fail to designate a beneficiary before the Executive's
death, or if no designated beneficiary survives the Executive, any payments
which may be due under this Agreement following the Executive's death will be
paid to the Executive's estate.


5.2. Termination Due to Disability. If the Executive is terminated due to
Disability, the Employer shall (i) continue to pay the Executive's Base Salary
then in effect for a period of twenty four (24) months after the Date of
Termination (after which time the Employer shall have no further obligation to
pay Base Salary to the Executive) and (ii) within ninety (90) days of the
Employer's last payment of Base Salary under this Section, or the end of the
Employer's fiscal year during which such Disability occurs, whichever is
earlier, pay, two (2) times one hundred percent (100%) of the Bonus the
Executive would have been entitled to had he remained in the employment of the
Company until the end of the





--------------------------------------------------------------------------------



Company’s fiscal year. The entitlement of the Executive to benefits under a plan
described in Section 3.4.1 upon such termination shall be determined in
accordance with applicable law and the provisions of such plan.


5.3. Termination by Executive Other Than for Good Reason. In the event the
Executive terminates this Agreement other than for Good Reason, compensation
pursuant to Section 3.1 of this Agreement shall end as of the Date of
Termination and any unpaid Bonus shall be forfeited by the Executive. The
entitlement of the Executive to benefits under any Benefit Plan shall be
determined in accordance with applicable law and the provisions of such plan.


5.4. Termination by the Employer Without Cause. If this Agreement is terminated
by the Employer Without Cause pursuant to this Section 5.4, effective the Date
of Termination, the Employer shall, subject to Section 9 hereof, (i) continue to
pay the Executive's Base Salary then in effect for a period of forty-eight (48)
months after the Date of Termination and (ii) within ninety (90) days of the
Employer's last payment of Base Salary under this Section, or the end of the
Employer's fiscal year during which such Termination Without Cause occurs,
whichever is earlier, pay two (2) times one hundred percent (100%) of the Bonus
the Executive would have been entitled to had he remained an employee of
Employer until the end of Employer's fiscal year and during such time,
Employer’s business objectives were achieved in a manner that would have
entitled Executive to receive full Bonus compensation, including cash and equity
awards. Thereafter, the Employer shall have no further obligation to pay
compensation to the Executive under this Agreement; provided however, that upon
a termination by the Employer pursuant to this Section 5.4 within the twenty
four (24) full calendar months following the effective date of a Change in
Control, the cash payment(s) due to Executive as described in this Section 5.4
shall be due and payable in full within thirty (30) days of the effective date
of the Executive's Termination Without Cause. In addition, if the Executive
elects to continue participation in any group medical, dental, vision and/or
prescription drug plan benefits to which the Executive and/or Executive’s
eligible dependents would be entitled under Section 4980B of the Code (COBRA),
then for a period of forty eight (48) months after the Date of Termination (the
“Welfare Benefits Continuation Period”), the Employer shall pay the excess of
(i) the COBRA cost of such coverage over (ii) the amount that the Executive
would have had to pay for such coverage if he had remained employed during the
Welfare Benefits Continuation Period and paid the active employee rate for such
coverage; provided, however, that (A) that if the Executive becomes eligible to
receive group health benefits under a program of a subsequent employer or
otherwise (including coverage available to Executive’s spouse), the Employer’s
obligation to pay any portion of the cost of health coverage as described herein
shall cease, except as otherwise provided by law; (B) the Welfare Benefits
Continuation Period shall run concurrently with any period for which the
Executive is eligible to elect health coverage under COBRA; (C) the
Employer-paid portion of the monthly premium for such group health benefits,
determined in accordance with Code Section 4980B and the regulations thereunder,
shall be treated as taxable compensation by including such amount in the
Executive’s income in accordance with applicable rules and regulations; (D)
during the Welfare Benefits Continuation Period, the benefits provided in any
one calendar year shall not affect the amount of benefits provided in any other
calendar year (other than the effect of any overall coverage benefits under the
applicable plans); (E) the reimbursement of an eligible taxable expense shall be
made as soon as practicable but not later than December 31 of the year following
the year in which the expense was incurred; and (F) Executive’s rights pursuant
to this Section 5.4 shall not be subject to liquidation or exchange for another
benefit.


5.5. Termination for Cause. Upon a Termination by the Employer for Cause as
defined in Section 1.1 pursuant to this Section 5.5, the Employer shall have no
further obligation to pay compensation (Base Salary or Bonus) to the Executive
effective the Date of Termination. The entitlement of the Executive to benefits
under a plan described in Section 3.4.1 upon such termination shall be
determined in accordance with applicable law and the provisions of such plan.


5.6. Termination by the Executive for Good Reason. If the Executive terminates
this Agreement for Good Reason, the Executive shall be entitled to receive the
same payments and benefits specified in Section 5.4 of this Agreement. Upon a
termination for Good Reason within the twelve (12) full calendar months
following the effective date of a Change in Control, the Executive shall be
entitled to the same expedited payments provided in Section 5.4. The entitlement
of the Executive to benefits under a plan described in Section 3.4.1 upon such
termination shall be determined in accordance with applicable law and the
provisions of such plan.


5.7. Termination Due to Discontinuance of Business. Notwithstanding anything in
this Agreement to the contrary, in the event the Employer's business is
discontinued because rendered impracticable by substantial financial losses or
lack of funding, as reasonably determined jointly by the Executive and a
majority of the members of the Board of Directors, so long as the Executive is a
member of the Board of Directors, this Agreement shall terminate as of the day
the Employer determines to cease operation with the same force and effect as if
such day of the month were originally set as the termination date hereof. In the
event this Agreement is terminated pursuant to this Section 5.7, the Employer
shall





--------------------------------------------------------------------------------



have no further obligation to pay compensation to the Executive effective the
Date of Termination. The entitlement of the Executive to benefits under a plan
described in Section 3.4.1 upon such termination shall be determined in
accordance with applicable law and the provisions of such plan. This Section 5.7
shall be void and of no effect in the event of a discontinuance that occurs
within twelve (12) months after the effective date of a Change in Control.


5.8. Termination by Mutual Consent. Notwithstanding any of the foregoing
provisions of this Section 5, if at any time during the course of this Agreement
the parties by mutual consent decide to terminate it, they shall do so by
separate agreement setting forth the terms and conditions of such termination.


5.9. Cooperation with Employer After Termination of Employment. Following
termination of the Executive's employment for any reason, the Executive shall
fully cooperate with the Employer in all matters relating to the winding up of
his pending work on behalf of the Employer including, but not limited to, any
litigation in which the Employer is involved, and the orderly transfer of any
such pending work to other employees of the Employer as may be designated by the
Employer. The Employer agrees to reimburse the Executive for any out-of-pocket
expenses he incurs in performing any work on behalf of the Employer following
the termination of his employment.


5.10. Withholding. All payments required to be made by the Employer to the
Executive under Section 5 of this Agreement shall be subject to the withholding
of such amounts, if any, relating to tax and other payroll deductions as the
Employer may reasonably determine should be withheld for payment to the
applicable taxing authorities pursuant to any applicable law or regulation.
Employer shall make such payments to the applicable taxing authority when due.
6.     CONFIDENTIALITY & NON-COMPETITION AGREEMENT
        The parties hereto have entered into an Amended and Restated
Confidentiality & Non-Competition Agreement dated April 27, 2020, which may be
amended by the parties from time to time without regard to this Agreement. The
Amended and Restated Confidentiality & Non-Competition Agreement contains
provisions that are intended by the parties to survive and do survive
termination or expiration of this Agreement.
7.     EXECUTIVE'S REPRESENTATIONS AND WARRANTIES
7.1. No Conflict of Interest. The Executive warrants that, subject to
Schedule 2.2 attached hereto, he is not, to the best of his knowledge and
belief, involved in any situation that might create, or appear to create, a
conflict of interest with his loyalty to or duties for the Employer, except as
such may have been previously disclosed to Employer.


7.2. Notification of Materials or Documents from Other Employers. The Executive
further warrants that he has not brought and will not bring to the Employer or
use in the performance of his responsibilities at the Employer any materials or
documents of a former employer that are not generally available to the public,
unless he has obtained express written authorization from the former employer
for their possession and use.


7.3. Notification of Other Post-Employment Obligations. The Executive also
understands that, as part of his employment with the Employer, he is not to
breach any obligation of confidentiality that he has to former employers, and he
agrees to honor all such obligations to former employers during his employment
with the Employer. The Executive warrants that he is subject to no employment
agreement or restrictive covenant preventing full performance of his duties
under this Agreement.


7.4. Indemnification For Breach. In addition to other remedies that the Employer
might have for breach of this Agreement, the Executive agrees to indemnify and
hold the Employer harmless from any breach of the provisions of this Section 7.
8.     GENERAL PROVISIONS
8.1. Assignment. The Employer shall assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Employer may hereafter merge or consolidate or to
which the Employer may transfer all or substantially all of its assets, if in
any such case said corporation or other entity shall by operation of law or
expressly in writing assume all obligations of the Employer hereunder as fully
as if it had been originally made a party hereto, but may not otherwise assign
this Agreement or its rights and obligations hereunder. The Executive may not
assign or transfer this Agreement or any rights or obligations hereunder.







--------------------------------------------------------------------------------



8.2. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:



  To the Employer: 
Comstock Holding Companies, Inc.
Employer Headquarters Address at time of Notice
    Attention: General Counsel  To the Executive: 
Christopher Clemente
Home Address as shown in the records of the Employer at time of Notice

8.3. Amendment and Waiver. No amendment or modification of this Agreement shall
be valid or binding upon (i) the Employer unless made in writing and signed by
an officer of the Employer designated by the Board, and (ii) upon the Executive
unless made in writing and signed by him.


8.4. Non-Waiver of Breach. No failure by either party to declare a default due
to any breach of any obligation under this Agreement by the other, nor failure
by either party to act quickly with regard thereto, shall be considered to be a
waiver of any such obligation, or of any future breach.


8.5. Severability. In the event that any provision or portion of this Agreement,
with the exception of Sections 2 and 3, shall be determined to be invalid or
unenforceable for any reason, the remaining provisions of this Agreement shall
be unaffected thereby and shall remain in full force and effect.


8.6. Governing Law. To the extent not preempted by federal law, the validity and
effect of this Agreement and the rights and obligations of the parties hereto
shall be construed and determined accordance with the law of the Commonwealth of
Virginia.


8.7. Forum Selection and Consent to Jurisdiction. With respect to any litigation
based on, arising out of, or in connection with this Agreement, the parties
hereby expressly submit to the personal jurisdiction of the Fairfax County
Circuit Court for the Commonwealth of Virginia and of the United States District
Court for the Eastern District of Virginia. The parties hereby expressly waive,
to the fullest extent permitted by law, any objection that they may now or
hereafter have to the laying of venue of any such litigation brought in any such
court referred to above, including without limitation any claim that any such
litigation has been brought in an inconvenient forum.


8.8. Entire Agreement. This Agreement contains all of the terms agreed upon by
the Employer and the Executive with respect to the subject matter hereof and
supersedes all prior agreements, arrangements and communications between the
parties dealing with such subject matter, whether oral or written.


8.9. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the transferees, successors and assigns of the Employer, including
any corporation or entity with which the Employer may merge or consolidate.


8.10. Headings. Numbers and titles to Sections hereof are for information
purposes only and, where inconsistent with the text, are to be disregarded.


8.11. Counterparts. This agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which when taken together, shall
be and constitute one and the same instrument.


9. TAX CODE SECTION 409A


9.1. General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed. Neither the Employer nor its
directors, officers, employees or advisers shall





--------------------------------------------------------------------------------



be held liable for any taxes, interest, penalties or other monetary amounts owed
by the Executive as a result of the application of Section 409A of the Code.


9.2. Definitional Restrictions. Notwithstanding anything in this Agreement to
the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder, or a different form of payment of such Non-Exempt Deferred
Compensation would be effected, by reason of a Change in Control or the
Executive’s Disability or termination of employment, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Executive, and/or such
different form of payment will not be effected, by reason of such circumstance
unless the circumstances giving rise to such Change in Control, Disability or
termination of employment, as the case may be, meet any description or
definition of “change in control event,” “disability” or “separation from
service,” as the case may be, in Section 409A of the Code and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition). This provision does not affect the dollar
amount or prohibit the vesting of any Non-Exempt Deferred Compensation upon a
Change in Control, Disability or termination of employment, however defined. If
this provision prevents the payment or distribution of any Non-Exempt Deferred
Compensation, or the application of a different form of payment, such payment or
distribution shall be made at the time and in the form that would have applied
absent the non-409A-conforming event.


9.3. Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of the Executive’s separation from service during
a period in which he is a Specified Employee (as defined below), then, subject
to any permissible acceleration of payment by the Employer under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following the Executive’s separation from service
will be accumulated through and paid or provided on the first day of the seventh
month following the Executive’s separation from service (or, if the Executive
dies during such period, within 30 days after the Executive’s death) (in either
case, the “Required Delay Period”); and (ii) the normal payment or distribution
schedule for any remaining payments or distributions will resume at the end of
the Required Delay Period. For purposes of this Agreement, the term “Specified
Employee” has the meaning given such term in Code Section 409A and the final
regulations thereunder. Notwithstanding the foregoing, any Non-Exempt Deferred
Compensation that would otherwise be payable or distributable under this
Agreement by reason of the Executive’s separation from service during a period
in which he is a Specified Employee shall not be paid before the later of (i) 18
months following the date of this Amendment, or (ii) six months following the
date of the Executive’s separation from service.


9.4. Treatment of Installment Payments. Subject to this Section 9, the payment
of any termination benefits under Section 5 of this Agreement shall commence on
the first payroll date to occur after the sixtieth (60th) day following the
Executive’s date of termination. Each payment of termination benefits under
Section 5 of this Agreement shall be considered a separate payment, as described
in Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.


9.5. Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on the Executive’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within 60
days after the Date of Termination; failing which such payment or benefit shall
be forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then, subject to subsection 9.3 above, such payment or benefit
(including any installment payments) that would have otherwise been payable
during such 60-day period shall be accumulated and paid on the 60th day after
the Date of Termination provided such release shall have been executed and such
revocation periods shall have expired. If such payment or benefit is exempt from
Section 409A of the Code, the Employer may elect to make or commence payment at
any time during such period.


9.6. Timing of Reimbursements and In-kind Benefits. If the Executive is entitled
to be paid or reimbursed for any taxable expenses under Section 4.2 or Section
5.9, and such payments or reimbursements are includible in the Executive’s
federal gross taxable income, the amount of such expenses reimbursable in any
one calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred. The
Executive’s rights to payment or reimbursement of expenses pursuant to Section
5.9 shall expire at the end of the ten years after the Date of





--------------------------------------------------------------------------------



Termination. No right of the Executive to reimbursement of expenses under
Section 4.2 or Section 5.9 shall be subject to liquidation or exchange for
another benefit.


9.7. Permitted Acceleration. The Employer shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to the Executive of deferred amounts, provided that such
distribution meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).


IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Employment Agreement to be duly executed on the date and year first written
above.

The
Employer: COMSTOCK HOLDING COMPANIES, INC.  


By:
    By: 


Christopher Guthrie
Chief Financial Officer
    Christopher GuthrieChief Financial OfficerThe
Executive:      


Christopher Clemente
Christopher Clemente








--------------------------------------------------------------------------------








Schedule 2.2


Employer-Permitted Activities
        In connection with the Amended and Restated Employment Agreement,
effective April 27, 2020, between the Employer and the Executive, the following
shall be deemed specifically permitted and approved business activities within
the purview of Section 2.2(ii) of the Employment Agreement:
Executive, whether in his individual capacity, through Comstock Partners, LC or
an affiliated entity ("Comstock Partners") or as a partner, collaborator or
co-venturer (without regard to whether the Executive is a majority owner of any
such partnership, collaboration or joint venture), may engage in the business
of:
(i)    constriction, development of and/or ownership of real property, including
but not limited to for sale or income-producing commercial or for-rent
residential (such as apartment buildings) real estate investment properties,
speculative land holdings and the related development of such speculative land
holdings, and finished building pads related to for-sale single-family homes,
townhomes or condominiums; and
(ii)    secured real estate lending to unrelated third parties, where Executive
or an entity owned or controlled by Executive, makes loans secured by real
estate.





